OFFICE   OF THE   ATTORNEY     GENERALOFTEXAS
                       AUSTIN

                                       my   9, 1939



MS-S. Bays m3wwt,    ?rosldsnt
Stat8 LEaard  of Coslletolo~
,LMitlxl, ;"exoa
other prasoribed requirements.   It the applicant
was uhable to subait the nemtive teat althln o&e
3ea.r after the date of the expiration 0r his or
her lioense we think that he or she should stand
in the sfme ;msition an a lwrson who ialla for
8om other rsasm to rutairy r0r their liceme
dthin that prlod of tirm.

              Your   applloant   .dght     have waited    3aae
iour, rive or sore yetis bercm being able to
aub&t a negative test alow with the application
r0lr a lioense fad in that event, itwoula hare
been easier     for the applicant to have ,%id the
regular ten dollar I'@ pmsoiibed for an ariglnel
nppliaent. Th+t leavss the choice wltbthe ap
plioant as to the rmhner of ~uallrfoatlon r0r       li-
08AS8.     7;~ do not think that such dlsoretion should
rest ;rith the applioaht nor ilo:m ihlnk that the
board may grant a liceme to suoh aapllaant by
pernitting the appllioant     to pap the past roes.
IA acdltian to the reasms above ;;iven, it      Is pos-
sible  tht     the applioitnt i;i&t, after waiting
ror a period or yeera, in order to seaure e nega-
tlve test be unfamlliur trith the xodexn nethods
0r 0080a0i06~.
            t3eotion IB‘ or artiole 734b or the Pen&l
COda #MksO PO pxOtilpiOn for a xen6Wti 1iCe~
after  the expiratiou or one year iron the d&J or
thbe cupikatioa  0r ths old lloen5e.   Ir the appli-
onnt   doss   not or oanriot     qualify    r0r   a new lloonae
within 010 yetlr rrf~~~date or expir~~tioa 0r old
lloense, We find no authority for lseuing what
you tam a ourreht liaenss.

           Ih out opinion, an applloant ror a li-
cenne th&..+33 unable to Avnish a negative Jas-
uerx.za.n
        teat along with the application d'urlng the
year follawlng the expfrbiion of iils or her li-
oense but thereafter mas    :~p?licatton mnt do
i.253.aye   :;tewart, ILay 9, 1939, pqe   3


so 38 any othm    now appUcant   for n license as
a22 operator.